Case 3:20-cv-00178-GCS-SMY Document 26 Filed 09/08/20 Page 1 of 2 Page ID #91




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

  MARY HAKE,                                      )
                                                  )
                         Plaintiff,               )
                                                  )
  vs.                                             )   Case No. 20-CV-178-GCS-SMY
                                                  )
  SHABBIR SAFDAR,                                 )
                                                  )
                         Defendant.               )

                             MEMORANDUM AND ORDER

 YANDLE, District Judge:

        This matter is before the Court on the Report and Recommendation ("Report") of United

 States Magistrate Judge Gilbert C. Sison (Doc. 21), recommending the granting of Plaintiff’s

 Motion for Default Judgment (Doc. 15). No objections have been filed to the Report. For the

 following reasons, Judge Sison’s Report is ADOPTED.

        When neither timely nor specific objections to a Report and Recommendation are made,

 the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

 (1985). Instead, the Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170

 F.3d 734, 739 (7th Cir. 1999). The Court may “accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

        Here, Judge Sison thoroughly discussed and supported his conclusion that Plaintiff is

 entitled to default judgment in the amount of $250,500.00, comprising of $150,000.00 in

 compensatory damages, $100,000.00 in punitive damages, and $500.00 in costs. The Court finds

 no clear error in Judge Sison’s findings, analysis and conclusions, and adopts his Report and

 Recommendation in its entirety. Accordingly, Plaintiff’s motion for Default Judgment (Doc. 15)

 is GRANTED. The Clerk of Court is DIRECTED to enter default judgment in the amount of

                                            Page 1 of 2
Case 3:20-cv-00178-GCS-SMY Document 26 Filed 09/08/20 Page 2 of 2 Page ID #92




 $250,500.00 for Plaintiff and against Defendant.

        IT IS SO ORDERED.

        DATED: September 8, 2020


                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
